DECISION.
FROST, J.
This is a petition for absolute divorce on the grounds of extreme cruelty and neglect to provide.
The parties have been married nearly three years and have a child two years of age. This is petitioner’s third and respondent’s second marriage. Petitioner has a child by her second husband and respondent has four children from his previous marriage, two of whom a girl and a boy, aged respectively twelve and thirteen years, have been living with him. Respondent is a butcher, leaves home very early in the morning and returns late in the evening.
For petitioner: Joshua Bell and Wm. H. MeSoley.
For respondent: Isadore Horenstein.
Petitioner has been confronted with a household situation calling for great tact and endless patience. Dissension and faultfinding have been in evidence rather frequently, due, it would appear from the testimony, to petitioner’s treatment of respondent’s children and to their treatment of her, as well as to respondent’s failure at times to properly discipline his boy and girl.
Petitioner asserts that her husband has called her names that were highly improper, has made threats against her and has at times done her bodily harm. Respondent, while denying these accusations, contends that his wife has applied improper names to his children and has made threats concerning them.
Petitioner offered no testimony to support the allegation of failure to provide necessaries.
The Court believes that the respondent, notwithstanding all that has occurred, has a genuine affection for his wife. After seeing and hearing the parties and their witnesses the Court is also convinced that there has been exaggeration on the part of the petitioner and that the alleged acts of cruelty, if they have occurred, have not of themselves caused the mental and physical suffering to the petitioner which is claimed by her. There is in the case a lack of dependable corroborative testimony. In the judgment of the Court the petitioner’s allegations have not 'been proved by that preponderance of testimony necessary to justify divorce, nor is the Court without hope that these parties may yet live together in reasonable harmony and peace.
The petition is denied.